Case: 1:20-cv-00081-DRC-SKB Doc #: 13 Filed: 02/26/21 Page: 1 of 2 PAGEID #: 1618




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

ANGELA MARIE HAWK,

                Plaintiff,
                                              Case No. 1:20-cv-81
       v.                                     JUDGE DOUGLAS R. COLE
                                              Magistrate Judge Stephanie Bowman
COMMISSIONER OF SOCIAL
SECURITY,

                Defendant.
                                        ORDER

       On February 1, 2021, Magistrate Judge Bowman issued a Report and

Recommendation (the “R&R”) (Doc. 12) recommending that Defendant’s decision be

found to be SUPPORTED BY SUBSTANTIAL EVIDENCE, and AFFIRMED, and

that this case be CLOSED. The R&R advised the parties that failing to object within

14 days would constitute a forfeiture of the right to review. (R&R at #1617 (first citing

Thomas v. Arn, 474 U.S. 140 (1985); then United States v. Walters, 638 F.2d 947 (6th

Cir. 1981))).

       Now, the time period for objection has run, and no party has objected. 28 U.S.C.

§ 636(b)(1)(C). “There is no indication that Congress, in enacting § 636(b)(1)(C),

intended to require a district judge to review a magistrate’s report to which no

objections are filed.” Thomas, 474 U.S. at 152; see also Berskhire v. Beauvais, 928

F.3d 520, 530–31 (6th Cir. 2019) (noting “fail[ure] to file an objection to the magistrate

judge’s R&R … is forfeiture”). Thus, the Court ADOPTS Magistrate Judge Bowman’s

R&R (Doc. 12), which finds the Defendant’s decision to be SUPPORTED BY
Case: 1:20-cv-00081-DRC-SKB Doc #: 13 Filed: 02/26/21 Page: 2 of 2 PAGEID #: 1619




SUBSTANTIAL EVIDENCE, and AFFIRMED, and DIRECTS the Clerk to

enter judgment accordingly.

      SO ORDERED.


February 26, 2021
DATE                                       DOUGLAS R. COLE
                                           UNITED STATES DISTRICT JUDGE




                                       2
